In an action upon an insurance binder to recover a loss sustained during an electrical storm, defendant appeals from an order of the Supreme Court, Suffolk County, dated December 11, 1968, which denied its motion for summary judgment. Order affirmed, without costs. In spite of the limitations inherent in the 60-day binder provision of subdivision 3 of section 168 of the1 Insurance Law, we are of the opinion that respondent, should be afforded an opportunity, on trial of this action, to demonstrate that its failure to pay any premium was due to a misunderstanding on the part of all concerned (including the agent which issued the binder) as to whether there was coverage pending the promulgation of a rate schedule. Brennan, Acting P. J., Hopkins, Benjamin, Munder and Martuseello, JJ., concur.